DETAILED ACTION
This communication is a notice of allowance on the merits on patent application 16636876, filed 02/05/2020, which is a national stage entry of PCT/US2017/053347 with an International Filing Date of 09/26/2017. Attorney docket P116552PCT2-US assigned to Intel Corp. 
The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims1 and 26-44 are pending and are considered below. 

Response to Arguments
Applicant’s arguments, filed 1/12/2022, with respect to claims 1, 26-34 and 42 and 43 have been fully considered and are persuasive. Applicant has pointed to support for a capacitor with a two-layer dielectric stack with AlN sandwiched between the electrodes at application paragraph 0014 and 0105  The §112a of claims 1, 26-34 and 42 and 43 has been withdrawn. 

Allowable Subject Matter
Claims 1, 26-44 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
As for claims 1, 26-34 and 42-44,

As for claim 35, the prior art does not teach or make obvious a nonplanar transistor with a first dielectric and second dielectric on the outer sidewall of the capacitor electrode, where the second dielectric includes aluminum and nitrogen, and the second electrode is separated by an insulator on the opposing side of the first electrode, and the capacitor electrodes have sidewalls that extend away from the substrate.
Claims 36-41 depend from claim 35 and carry the same novel feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN A BODNAR/Examiner, Art Unit 2893